Citation Nr: 1715480	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  12-21 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a right ear disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

S.Wainaina, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to March 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veteran Affairs (VA) Regional Office (RO).  This rating decision denied two claims - the claim that appears on the title page and entitlement to service connection for bilateral hearing loss.  The Veteran submitted a Notice of Disagreement with both denials.  

VA subsequently granted the bilateral hearing loss claim in October 2015.  This was a full grant of the benefit sought.  Therefore, this claim is no longer on appeal. 

The Veteran testified in June 2013 before the undersigned. 


FINDING OF FACT

No medical provider has diagnosed the Veteran with a right ear disability.


CONCLUSION OF LAW

The criteria for service connection for a right ear disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 
 
In addition, the duty to assist the Veteran has been satisfied in this case.  All available relevant evidence pertinent to the issue on appeal is in the claims file, including the Veteran's service treatment records, VA treatment records, VA examination reports and statements from the Veteran.  

The VA examined the Veteran in twice in April 2015 - once for the hearing loss claim, the other for the right ear disability claim.  These examinations are adequate for rating purposes because the examiners conducted an interview and clinical evaluation, and reviewed the Veteran's medical history and records.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a rationale.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  Additionally, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed").  

The available records and medical evidence have been obtained in order to make adequate determinations as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II. Service Connection - In General

The United States Court of Appeals for the Federal Circuit held that a three-element test must be satisfied in order to establish entitlement to service connection.  Specifically, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  Walker v. Shinseki, 708 F.3d. 1331, 1333 (Fed. Cir. 2013) (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) ((quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)).
The Veteran contends that he hurt his right ear during service and contends that pain has persisted since service.  In April 2015 two exams were conducted.  One was for bilateral hearing loss, while the other was for ear conditions. 

Right Ear

As noted in the April 2015 VA hearing loss examination report, the Veteran "reports hearing loss since 1967 when he was in the service and fell and hit his head.  This examiner noted the "Veteran reports otalgia in the right ear and the feeling that it is swollen."  The examiner did not expressly diagnose the Veteran with a right ear disability, and at most, could be found to have accepted otalgia as reflective of the Veteran's symptomatology.  The Board takes judicial notice that Dorland's Illustrated Medical Dictionary defines "otalgia" as "pain in the ear." (31st ed. 2007). 

The April 2015 ear disability examiner extensively excerpted the Veteran's STRs and post-service treatment records in his report.  The examiner noted that the Veteran's service treatment records do not show that the Veteran "was hospitalized for 4-5 days" for the aforementioned fall.  At best, the "Veteran was evaluated by ENT in the service and X-rays of mastoid and IAC 12/1967 were reported as normal."  Post service, the only relevant record dated from January 2010.  This record showed VA hospitalized of the Veteran for a "subdural hematoma which required burr holes for evacuation," but it did not "show the veteran was treated for his right ear."
Additionally, the examiner found the "ear exam is normal today other than decreased hearing."

Viewed together, these examinations shows the VA examiners, at most, diagnosed the Veteran with otalgia.  The evidence does not demonstrate that the Veteran has had a diagnosis of chronic disability affecting the right ear during the pendency of the appeal.  Pain, by itself, is not a disability for which service connection can be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Moreover, the U.S. Court of Appeals for Veterans Claims has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, the Board must deny the claim.


ORDER

Entitlement to service connection for a right ear disability is denied. 



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


